
	
		III
		110th CONGRESS
		1st Session
		S. RES. 148
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending The University of Florida men’s
		  basketball team for winning the 2007 National Collegiate Athletic Association
		  (NCAA) Division I Basketball Championship. 
	
	
		Whereas, on April 2nd, 2007, the University of Florida
			 men’s basketball team made history with its 84–75 win over the Ohio State
			 University Buckeyes—becoming only the seventh school to repeat as national
			 champions in men’s hoops, and the first team since Duke University accomplished
			 this feat in 1991 and 1992, and the first school to hold national titles in
			 both basketball and football in the same year;
		Whereas, the Gators entered the 2006–2007 season as the
			 defending national champions and posted a 35–5 win-loss record during their
			 second run for the title, finishing the season with a ten-game winning streak
			 and securing the Southeastern Conference Championship, in addition to the 2007
			 NCAA Division I men’s basketball crown;
		Whereas, Head Coach Billy Donovan joined elite company as
			 he became one of only four active coaches to win multiple NCAA titles;
		Whereas, University of Florida junior Corey Brewer was
			 chosen as the Most Outstanding Player of the Final Four;
		Whereas, each player, coach, trainer, and manager
			 dedicated his or her time and effort to ensuring that the Florida Gators
			 defended their title and captured a second consecutive national championship;
			 and
		Whereas, the families of the players, students, alumni,
			 and faculty of the University of Florida, and all of the supporters of the
			 University of Florida, are to be congratulated for their commitment to, and
			 pride in, the basketball program at the University: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commends the
			 University of Florida men's basketball team for winning the 2007 NCAA Division
			 I Basketball Championship;
			(2)recognizes the
			 achievements of all of the players, coaches, and support staff who were
			 instrumental in helping the University of Florida men's basketball team win
			 consecutive NCAA Division I Basketball Championships; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit enrolled copies of this
			 resolution to—
				(A)the University of
			 Florida for appropriate display;
				(B)the President of
			 the University of Florida, Dr. J. Bernard Machen;
				(C)the Athletic
			 Director of the University of Florida, Jeremy Foley; and
				(D)the Head Coach of
			 the University of Florida men's basketball team, Billy Donovan.
				
